Welcome
Before moving on to the first item on the agenda, I would like to welcome a delegation from the Pan African Parliament, led by Her Excellency Mrs Getrude Mongella, President of the Pan-African Parliament, which is seated in the public gallery.
(Applause)
Welcome, Madam President. Your delegation will take part in an exchange of views today with our Committee on Development and with the Delegation for relations with the Pan-African Parliament. You will also have meetings with representatives of the European Parliament's different services in order to help you to develop your Parliament's administrative structure and strengthen the relations between our two institutions. I wish you a happy and fruitful stay in Brussels.